
	
		III
		109th CONGRESS
		2d Session
		S. RES. 496
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2006
			Mr. Brownback (for
			 himself and Mr. Roberts) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Kansas City Kansas Community
		  College Debate Team for their National Championship victories.
	
	
		Whereas, in 2006, the Kansas City Kansas Community College
			 debate team won, for a third consecutive year, the 3 national championships in
			 collegiate debate among community colleges;
		Whereas the team won a third consecutive national
			 championship at the Phi Rho Pi national tournament for community colleges in
			 2006;
		Whereas, at the 2006 Phi Rho Pi national tournament for
			 community colleges, the team achieved more debate victories per tournament than
			 any other team in the esteemed history of the tournament;
		Whereas the team won championship awards in the Policy
			 Team Debate, Lincoln-Douglas Debate, and Overall Sweepstakes at the Phi Rho Pi
			 national tournament for community colleges in 2006;
		Whereas the team won a third consecutive national
			 championship for community colleges at the Cross Examination Debate Association
			 National Tournament in 2006; and
		Whereas the State of Kansas is privileged to benefit from
			 the dedication to education and intercollegiate debate of Kansas City Kansas
			 Community College team head coach Darren Elliot, assistant coaches Skippy Flynn
			 and Adrian Self, and team members Ashley-Michelle Bruce, Ryan Coyne, Clay
			 Crockett, Peter Lawson, Candace Moore, Amanda Montee, Deandre Tolbert, and
			 Garrett Tuck: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 extraordinary contributions of the Kansas City Kansas Community College debate
			 team to the city of Kansas City, Kansas, and the State of Kansas;
			(2)congratulates the
			 team for their national championship victories; and
			(3)offers its best
			 wishes to the team for future success.
			
